t c memo united_states tax_court fredie lynn charlton petitioner v commissioner of internal revenue respondent sarah k hawthorne f k a sarah k charlton petitioner v commissioner of internal revenue respondent’ docket nos filed date in 114_tc_333 we held that income from medi-task a transcription service is self-employment_income attributable to hawthorne h charlton’s c’s former spouse expenses related to rental cabins are not deductible and c qualifies under sec_6015 i r c for limitation of liability for tax resulting from the medi-task income we ordered c and respondent r to compute c’s liability under sec_6015 i r c as part of the rule_155_computations after we filed our opinion in charlton v commissioner supra r determined that h is entitled to relief under sec_6015 c disagrees with r’s determination this memorandum opinion supplements 114_tc_333 held deductions related to medi-task are allocable to h see sec_6015 i r c held further r’s determination that h was entitled to relief under sec_6015 i r c was not an abuse_of_discretion fredie lynn charlton pro_se sarah k hawthorne pro_se carl d inskeep sheila r pattison deborah h delgado and lewis j hubbard for respondent supplemental memorandum opinion colvin judge this matter is before us to resolve a dispute arising in the rule 155' computations submitted by petitioner fredie lynn charlton charlton and respondent charlton sought relief under sec_6015 ’ following concessions we must decide the following issues 1‘ rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code in effect during except sec_6015 which was enacted in docket no the case of sarah k hawthorne formerly known as sarah k charlton and now known as sarah k mayor was consolidated with this case for trial briefing and opinion the parties agree that the total deficiency is dollar_figure they dispute whether dollar_figure of that amount should be allocable to charlton hawthorne or jointly to both of them under sec_6015 whether unclaimed medi-task expenses totaling dollar_figure are allocable to hawthorne we hold that they are whether the self-employment_tax deduction resulting from self-employment_tax attributable to the unreported medi-task income is allocable to hawthorne we hold that it is whether respondent’s determination that hawthorne is entitled to relief under sec_6015 was an abuse_of_discretion we hold that it was not background charlton and hawthorne were married in they filed a joint tax_return for on which they reported income from a medical transcription business called medi-task and deducted rental cabin expenses respondent determined a deficiency for based in part on unreported medi-task income self-employment_tax related to medi- task a dollar_figure deduction for medi-task expenses which charlton and hawthorne had not deducted and rental cabin expense deductions which respondent denied charlton and hawthorne were divorced in hawthorne received medi-task and charlton received the rental cabins as a part of their divorce settlement charlton and hawthorne filed petitions disputing respondent’s determination and alleging that they each qualified for relief under sec_6015 we held that medi-task income was self-employment_income allocable to hawthorne under sec_6017 -4-- and a a see 114_tc_333 we denied rental cabin deductions because they were preoperational expenses see id pincite we held that charlton gualifies for limitation of liability under sec_6015 to the extent that the unreported medi-task income is allocable to hawthorne see id pincite charlton improperly netted the medi-task income and expenses petitioners had reported with expenses of the rental cabins to compute self-employment_income that error caused a self-employment_tax deficiency an additional self-employment_tax deficiency occurred because charlton and hawthorne underreported medi-task income we accepted respondent’s unopposed suggestion that the parties allocate items under sec_6015 as part of the rule_155_computations see id pincite after we filed our opinion in charlton v commissioner supra respondent determined that hawthorne is entitled to relief under sec_6015 discussion respondent contends that the tax on medi-task income and the increase in self-employment_tax attributable to the unreported medi-task income are allocable to hawthorne and that the deficiency to the extent that it was attributable to denied rental cabin deductions is allocable to charlton charlton contends that deductions for dollar_figure of unclaimed medi-task -5- expenses and for self-employment_tax related to medi-task are allocable jointly to hawthorne and charlton a whether the dollar_figure of unclaimed medi-task expenses are allocable solely to hawthorne charlton contends that the unclaimed medi-task expenses are allocable both to him and hawthorne we disagree items giving rise to a deficiency on a joint_return are allocated to the individuals filing the return in the same manner as if the individuals had filed separate returns see sec_6015 a internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 h conf rept pincite 1998_3_cb_747 the allocation of business deductions is expected to follow the ownership of the business s rept pincite 1998_3_cb_537 thus medi-task deductions are allocable solely to hawthorne because only she owned medi-task sec_6015 provides that only items giving rise to the deficiency are allocated as if the individuals had filed separate returns for the taxable_year see sec_6015 a sec_6015 a provides d allocation of deficiency for purposes of subsection c -- allocation of items giving rise to the deficiency ---for purposes of this subsection -- a in general except as provided in -6- charlton contends that the unclaimed medi-task deductions are not items giving rise to the deficiency because unclaimed deductions reduce and do not cause a deficiency charlton points out that we said in charlton v commissioner supra pincite that the only medi-task item causing a deficiency in this case is omitted income consistent with the requirement that we allocate items under sec_6015 as if the spouses had filed separate returns see sec_6015 a we believe items giving rise to the deficiency include items that affect the calculation of the deficiency we conclude that the unclaimed medi-task deductions are items giving rise to the deficiency for purposes of sec_6015 and that the separate_return rule applies under sec_6015 d a married individuals who file separate returns must each report their own income and deductions see 337_us_733 income must be taxed to him who earns it 308_us_488 taxpayer must deduct own expense and not that of paragraphs and any item giving rise toa deficiency on a joint_return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year see discussion of married individuals filing separate returns bittker lokken federal taxation of income estates and gifts par pincite and 2d ed _7- another if hawthorne had filed a separate_return hawthorne could have deducted medi-task expenses because she owned medi- task and because charlton may not deduct hawthorne’s business_expenses see deputy v dupont supra 70_tc_904 hawthorne could have deducted medi-task expenses because she used medi-task income all of which is allocated to hawthorne to pay medi-task’s expenses see johnson v commissioner tcmemo_1980_9 husband cannot deduct taxes or mortgage interest that he paid on a house that his wife owned where the mortgage was her obligation and he was liable for the debt only as a guarantor affd 652_f2d_54 2d cir finney v commissioner tcmemo_1976_ the spouse providing funds may deduct interest_paid on jointly owned property charlton contends that one-half of the medi-task deductions are attributable to him under texas community_property_laws we disagree allocation under sec_6015 1s made without regard to community_property_laws see sec_6015 flush language we conclude that the dollar_figure of unclaimed medi-task expenses are allocable to hawthorne under sec_6015 a b whether the self-employment_tax deduction relating to medi- task is allocable solely to hawthorne charlton contends that the self-employment_tax relating to medi-task is allocable solely to hawthorne but that the - resulting self-employment_tax deduction is allocable both to him and hawthorne we disagree the self-employment_tax deduction resulting from the self-employment_tax due to hawthorne’s self- employment income from medi-task is allocable to hawthorne under the separate_return rule for reasons discussed in paragraph a above c whether respondent’s determination that hawthorne is entitled to relief under sec_6015 was an abuse_of_discretion after we issued our opinion in these cases at 114_tc_333 respondent determined that hawthorne was entitled to equitable relief under sec_6015 for the deficiency in income_tax attributable to the denied deductions for the rental cabins and the deficiency in self- employment_tax attributable to improper netting due to the fact that charlton netted medi-task income and expenses with rental cabin expenses charlton disagrees with respondent’s determination we apply an abuse_of_discretion standard to review the commissioner’s determinations under sec_6015 see 115_tc_183 114_tc_324 114_tc_276 charlton contends the improper characterization of costs for the rental cabins and self-employment_tax netting errors are partially attributable to hawthorne hawthorne knew or had reason to know of the -9- improper characterization and netting and hawthorne significantly benefited from the improper characterization and netting charlton does not cite anything in the record to support his contentions and the record shows that some of his contentions are incorrect first charlton contends that hawthorne is partially responsible for improperly characterizing rental property costs and self-employment_tax netting errors however the record shows that charlton prepared the tax_return for we believe that the improper characterization of the rental property expenses and self-employment_tax netting errors were his errors and that hawthorne did not know of those errors second charlton contends that hawthorne significantly benefited from the improper characterization of rental property expenses it appears that charlton and not hawthorne benefited from the errors on the tax_return relating to the rental property because he received and used the income_tax refund for and hawthorne did not costs of improvements to the rental properties are added to the basis in the properties because we held that they are capital expenses charlton will benefit from the fact that the basis was increased because he received the rental property in the divorce hawthorne testified that she did not read the return but her testimony on this point does not establish that respondent’s determination that hawthorne is --10- entitled to relief under sec_6015 is an abuse_of_discretion charlton questions the gualifications of the revenue_agent who prepared the form 886a explanation of items which detail respondent’s reasons for granting hawthorne relief under sec_6015 however there is no indication that the revenue_agent was unqualified and respondent is not reguired to establish the gualifications of the revenue_agent who prepared the form 886a see 62_tc_324 charlton states that he does not know what information the revenue_agent used to support the findings on the form 886a that he did not have the opportunity to question witnesses or examine evidence that the revenue_agent considered and that he did not have the opportunity to rebut hawthorne’s statements however charlton neither offered any evidence nor made any convincing argument that respondent’s determination that hawthorne was entitled to relief under sec_6015 was an abuse_of_discretion similarly he has not identified any new evidence that he wishes to offer see rodman v commissioner 542_f2d_845 2d cir unsupported allegations do not establish an abuse_of_discretion affg in part revg in part on another ground and remanding tcmemo_1973_277 526_f2d_1349 9th cir same at trial hawthorne contended that she was entitled to relief under sec_6015 to be entitled to relief under sec_6015 a taxpayer must show that it is inequitable to be held liable for tax due on a joint_return see sec_6015 d under sec_6015 the secretary may grant relief from joint liability if it is inequitable to hold the individual liable for any unpaid tax or deficiency charlton was present at trial thus he had the opportunity to present evidence relating to whether or to what extent it was equitable to hold hawthorne jointly liable for tax he did not establish that it was an abuse_of_discretion for respondent to relieve hawthorne from joint liability to the extent determined by respondent under sec_6015 based on the form 886a and the trial record in these cases we conclude that respondent’s grant of relief to hawthorne under sec_6015 was not an abuse_of_discretion thus we sustain that determination for the foregoing reasons decision will be entered consistent with agreed computations submitted under rule by respondent and hawthorne in docket no and consistent with --12 - respondent’ s computations under rule in docket no
